DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments and Applicant’s arguments, see pages 6-7, fourth paragraph- second paragraph, filed 09/08/2021, with respect to claims 1, 15 and 18 have been fully considered and are persuasive.  The 35 USC 102 of 05/26/2021 has been withdrawn. 

Allowable Subject Matter
Claim1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art devices such as US-20170203831-A1 107-2017. Lopez Ferrer, Jess teaches a stop fold aircraft it does not teach blade folding does not increase a longitudinal overlap between the rotor blade and the spinner structure. PGPUB 20180334240 to Paulson, et al. teaches the proper blade fold direction it is not a stop fold aircraft. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner




/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642